Citation Nr: 1308121	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO. 08-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease. 

2. Entitlement to service connection for gout and/or arthritis in the hands and/or feet, to include as secondary to service-connected ischemic heart disease. 

3. Entitlement to service connection for a kidney disorder, to include as secondary to service-connected ischemic heart disease. 

4. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected ischemic heart disease and posttraumatic stress disorder (PTSD) with bipolar disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel 


INTRODUCTION

The Veteran had active military service in the U.S. Army from September 1965 to July 1967. His awards and decorations include the Combat Infantryman's Badge (CIB) and Purple Heart Medal, among others. 

The Veteran is in receipt of a 100 percent schedular evaluation for ischemic heart disease, effective April 29, 2005, and a separate 100 percent schedular evaluation for PTSD, effective March 2, 2011. The Veteran is also in receipt of special monthly compensation, effective March 2, 2011. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2010, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record. 

The Board previously remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development in March 2010. The case was returned to the Board and, in July 2012, the Board found that new and material evidence had been submitted sufficient to reopen a claim for service connection for hypertension and granted service connection for a thyroid disorder. The Board remanded the reopened claim for service connection for hypertension, as well as claims for service connection for gout, a kidney disorder, peripheral neuropathy and peripheral vascular disease of the lower extremities, and GERD, to the RO via the AMC for further development. After completing additional development, the AMC issued a September 2012 rating decision granting service connection for peripheral neuropathy of the right and left lower extremities (representing a full grant of the benefits sought with respect to those claims). The AMC continued to deny the remaining claims (as reflected in a March 2012 supplemental statement of the case (SSOC)), and returned these matters to the Board. 

A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated in 2011 and 2012. These records are not present in the claims folder. However, in the April 2012 SSOC, the AMC indicated that it had reviewed these records in the Virtual VA system. Subsequent to issuance of the April 2012 SSOC, VA treatment records from April 2012 to July 2012 were associated with the Virtual VA e-folder. While the AMC did not specifically indicate that these records were reviewed in its September 2012 SSOC, they were of record at the time of that readjudication of the claims, as indicated by a July 2012 document in the claims file indicating that these treatment records had been placed in the Veteran's Virtual VA e-folder. In a July 2012 letter to the Veteran, the AMC reported that it had obtained VA treatment records from April 2012 to the present. Thus, there is no prejudice to the Veteran if the Board considers this evidence. See 38 C.F.R. §§ 19.31(b), 19.37(a) (2012); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In his June 2007 claim, the Veteran filed a claim for service connection for gout. In the January 2008 rating decision, the RO denied service connection for gout. Nevertheless, given the evidence of record (including findings of arthritis in the hands and feet) the Board has characterized this issue on appeal as reflected on the title page. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for gout and/or arthritis in the hands and/or feet, to include as secondary to service-connected ischemic heart disease, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claims decided below has been accomplished.

2. The Veteran's current hypertension, which first manifested more than one year after separation from service, is not attributable to service nor is it proximately due to or aggravated by service-connected ischemic heart disease.  

3. The Veteran's current kidney disorder, which first manifested more than one year after separation from service, is not attributable to service nor is it proximately due to or aggravated by service-connected ischemic heart disease.  

4. The Veteran's current GERD is not attributable to service nor is it proximately due to or aggravated by service-connected ischemic heart disease or PTSD with bipolar disorder.  


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for hypertension, to include as secondary to service-connected ischemic heart disease, are not met or approximated. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2012).


2. The criteria for the establishment of service connection for a kidney disorder, to include as secondary to service-connected ischemic heart disease, are not met or approximated. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2012).

3. The criteria for the establishment of service connection for GERD, to include as secondary to service-connected ischemic heart disease or PTSD with bipolar disorder, are not met or approximated. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.
Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled. The Veteran's claim for service connection for hypertension, a kidney disorder, and GERD was received in June 2007. The Veteran was provided notice of what evidence was required to substantiate his claims for service connection on a direct basis, and of his and VA's respective duties for obtaining evidence, in correspondence dated in July 2007. A July 2012 VCAA letter advised the Veteran of the information and evidence necessary to substantiate his claims for service connection on both direct and secondary bases. The claims were then reviewed and the September 2012 SSOC was issued. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court found that the VCAA notice requirements applied to all elements of a claim. Notice as to this matter was provided in the July 2007 and July 2012 letters. 

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence. A review of the claims file and Virtual VA e-folder shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal. His service treatment records and VA and private treatment records have been obtained and associated with his claims file. The Veteran was also provided with VA examinations to evaluate his claimed disabilities in August 2012. 

The claims for service connection were remanded in July 2012 in order to provide the Veteran VCAA notice regarding his claims for secondary service connection, to obtain VA treatment records dated since April 2012, and to afford the Veteran VA examinations to obtain medical opinions regarding the etiology of his disabilities. The July 2012 VCAA letter advised the Veteran regarding the information and evidence necessary to substantiate his claims for service connection on a secondary basis; the AMC obtained the records requested in the Board's July 2012 remand directives; and the Veteran underwent VA examinations in August 2012. These VA examination reports include medical opinions addressing the etiology of each of the Veteran's claimed disabilities, are responsive to the questions posed in the July 2012 remand, and include bases for the examiner's opinions. Thus, these examination reports fully respond to the Board's remand directives. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Veteran is in receipt of Worker's Compensation benefits. While complete records regarding his Worker's Compensation claim have not been obtained, the record reflects that these records pertain to his left shoulder, as opposed to his hypertension, kidney disorder, and/or GERD. A remand to obtain these records would therefore only cause further delay, impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is unnecessary. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

The Veteran is also in receipt of Social Security Benefits. However, during the January 2010 hearing, he indicated that these benefits were based on his age as opposed to disability. Accordingly, any Social Security Administration (SSA) records are not relevant to the claims decided here and remand to obtain such records is unnecessary. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The AMC has addressed the claims for service connection decided below on both direct and secondary bases. Under 38 C.F.R. § 19.29, a statement of the case (SOC) must contain, among other things, a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the agency of original jurisdiction's determination. 

Here, neither the May 2008 SOC nor the April 2012 or September 2012 SSOCs included citation to 38 C.F.R. § 3.310, the pertinent regulation regarding secondary service connection. However, in the April 2012 SSOC, the RO discussed that service connection could be established in several different ways. The AMC specifically stated that service connection may be established on a secondary basis for disabilities which are proximately due to or the result of a service-connected disease or injury, citing Roper v. Nicholson, 20 Vet. App. 173, 178 (2006). 

Notably, the Veteran has been represented by an accredited representative during his appeal and, during the January 2010 hearing, his representative argued that the claimed conditions were related to the Veteran's ischemic heart disease. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). The Veteran has clearly had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected. The absence of citation to 38 C.F.R. § 3.310 in an SOC or SSOC, in this case, is harmless error. See Soyini, above (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained. The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him. See Quartuccio v. Principi, 16 Vet. App. 183 (2002). As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.




The Merits of the Claims

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429, at *1 (Fed. Cir. Feb. 21, 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 2013 WL 628429, at *7 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases."). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Walker, 2013 WL 628429, at *6. Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id. 

Service connection can also be granted for certain chronic diseases, including cardiovascular-renal disease, including hypertension, if manifest to a degree of 10 percent or more within one year of separation from active service. Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. See 38 C.F.R. § 3.310(a). The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. See Allen v. Brown, 7 Vet. App. 439 (1995).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. See 38 C.F.R. § 3.310(b) (2012). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

As an initial matter, while the record reflects that the Veteran served in Vietnam, he has not claimed that his current hypertension, kidney disorder, and/or GERD are due to exposure to Agent Orange or other herbicides during service, nor does the record suggest such. During treatment at the VA cardiology clinic in August 2010, the Veteran's physician noted that the Veteran had reported being exposed to Agent Orange on multiple occasions during service. The physician observed that multiple disorders had been linked to Agent Orange exposure, including diabetes mellitus. In light of the Veteran's service, his presumed Vietnam chemical exposure, and his recent diagnosis of type II diabetes mellitus, the physician recommended that he be re-evaluated for service connection for his disorders. 

Significantly, the physician noted in the treatment record that the problems addressed on that date were chronic atrial fibrillation, newly diagnosed type II diabetes mellitus, non-ischemic cardiomyopathy, and peripheral vascular disease. The physician was clearly not rendering any opinion regarding the etiology of the Veteran's hypertension, kidney disorder, and/or GERD, but, rather, was suggesting a relationship between the Veteran's conditions evaluated on that date (chronic atrial fibrillation, newly diagnosed type II diabetes mellitus, non-ischemic cardiomyopathy, and peripheral vascular disease) and in-service herbicide exposure. 

Consistent with the Veteran's assertions, and the RO's adjudication of these claims, the Board is considering entitlement to service connection for the Veteran's claimed hypertension, kidney disorder, and GERD on a direct basis and as secondary to service-connected disability. 

Hypertension

The Veteran asserts that he has hypertension related to service and/or his service-connected ischemic heart disease. In his July 2008 Statement of Accredited Representative in Appealed Case, the Veteran through is representative contended that his claimed disabilities occurred while on active duty and were chronic in nature and should be service connected. 

According to VA schedular guidelines, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater and isolated systolic hypertension means the systolic blood pressure is predominantly 160 or greater with diastolic pressure of less than 90. See 38 C.F.R. § 4.104 Diagnostic Code 7101.

Considering the pertinent evidence of record in light of the law, the Board finds that service connection for hypertension is not warranted. 

Service treatment records are negative for complaints regarding or treatment for hypertension. In his Report of Medical History at separation in July 1967, the Veteran denied then having or ever having had high or low blood pressure. On examination, blood pressure was 138/74. 

Post-service VA and private treatment records reflect findings of and treatment for hypertension. The Veteran had hypertensive blood pressure readings of 142/90, 150/90, and 128/90 in January, February, and March 1984, respectively. Blood pressure readings in July, August, September, and October 1984 and January 1985 were normotensive. In March 1985, the Veteran's blood pressure was 150/100 and then 144/90 with rest. Because of symptoms of uncontrolled hypertension, he was started on Tenormin. The impression following private treatment in March 2005 was hypertension with hypertensive and atherosclerotic cardiovascular disease with cardiomyopathy possibly related to alcohol use in the past. 

In an August 2007 letter the Veteran's private physician, Dr. S.J.B., stated, "It is uncertain to me if/whether gout arthropathy and gastroesophageal reflux can be easily assumed to be stress and or medication related consequences of his other conditions but since several of his metabolic disorders (thyroid, etc.) can be attributed to medication given for possible/probably service-related impairments/conditions, it can be argued that many issues, conditions and multiple co-morbidities that [the Veteran] has experienced, accumulated and has received treatment for privately by myself and other specialists separate from the VA system are indeed truly service related. Accordingly these issues and conditions ought to be seriously reconsidered in fairness to his original injuries, wounds, physical, emotional and auditory traumas, possible vitamin deprivation while in the infantry and battlefields in the line of military duty culminating in the multiple later years' disabling and impairing conditions that he's experienced." 

The Veteran was afforded a VA examination in August 2012. The examiner indicated that the Veteran had been diagnosed with hypertension. While he indicated that the date of diagnosis was in 1971, the basis of such statement is unclear. There are no treatment records from 1971 currently of record; rather, the earliest record of post-service treatment is dated in October 1982 - approximately 15 years after service. Blood pressure readings from that time until January 1984 were normotensive. 

The examiner responded to the questions posed in the Board's July 2012 remand. The examiner specifically found that the Veteran's current hypertension was not related to his military service and responded  negatively to the following questions: "Is the Veteran's current hypertension disorder proximately due to or the result of his ischemic heart disease?" and, "Is the Veteran's current hypertension disorder chronically aggravated or worsened by his ischemic heart disease, regardless of the date of onset of either disorder?" 

The examiner noted that service treatment records were negative for any complaint, treatment, or diagnosis of hypertension or high blood pressure readings; a private treatment record dated in March 1985 first documented a diagnosis of hypertension; a March 2005 private treatment report stated that hypertension might be "possibly" related to alcohol use in the past; and VA treatment records dated from 2006 to 2012 document "well-controlled" hypertension. He further noted that the Veteran asserted that his current hypertension was related to his service-connected ischemic heart disease.





The examiner indicated that his opinion was based on careful examination of the provided records and the Veteran, with relation to considered condition(s) and similar cases remarked in Cecil's and Harrison's Textbooks of Medicine and other medical literature. 

Recent VA treatment records reflect diagnoses of and treatment for hypertension. Thus, the first element of the service connection claim is satisfied. 

Service treatment records are negative for findings of hypertension. While, in July 2008, the Veteran asserted that each of his claimed conditions occurred during his time on active duty, such assertion is outweighed by the Veteran's July 1967 Report of Medical History at separation, in which he denied ever having high or low blood pressure. Significantly, blood pressure at that time was 138/74. 

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history). 

Accordingly, the assertion that the Veteran experienced hypertension during service is not credible. Although the Veteran served in combat, he does not contend, nor does the evidence indicate, that hypertension was incurred in combat with the enemy. Therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a veteran who engaged in combat with the enemy is not for application.

Service connection for hypertension based on chronicity or continuity of symptomatology is for consideration, as it is a chronic disease listed in 38 C.F.R. § 3.309(a). While the Veteran has not specifically asserted a continuity of symptomatology of hypertension since service, he alleged that his disorder was caused while in service and was chronic in nature. Nevertheless, the Board finds such assertions to be outweighed by the evidence of record, including the Veteran's own denial of high or low blood pressure in July 1967, the normotensive blood pressure reading at that time, and normotensive blood pressure readings from October 1982 (the earliest evidence of record) to January 1984. These records are more probative than the July 2008 assertion, and weigh against a finding of chronicity or continuity of symptomatology of hypertension since service. Thus, service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). The relationship between the current hypertension and service, however, must be established by evidence of a nexus. See Walker, 2013 WL 628429, at *6. 

While the August 2007 letter does not specifically mention hypertension, this letter was submitted at the January 2010 hearing in support of the Veteran's claims and Dr. S.J.B. did state that the Veteran's "issues and conditions" ought to be seriously reconsidered in regard to his military service. Even assuming, for the sake of argument, that hypertension was included as one of the "issues and conditions" referenced by Dr. S.J.B., the physician's opinion, indicating that a relationship to be service "ought to be reconsidered" is simply too speculative to grant service connection. See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).

By contrast, the August 2012 VA examiner opined that the Veteran's hypertension was not related to his military service. This opinion was based on review of the claims file, examination of the Veteran, and consideration of pertinent medical literature. The examiner explained the basis for his opinion, including consideration of similar cases in medical texts, and noted the fact that that service treatment records were negative for any complaint, treatment, or diagnosis of hypertension or high blood pressure readings, as well as the fact that the Veteran's private physician had stated in March 2005 that hypertension might be "possibly" related to alcohol use in the past. The examiner's opinion is highly probative. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The August 2012 examiner's opinion was based, in part, on the absence of complaint, treatment, or diagnosis of hypertension or high blood pressure readings during service. Where a Veteran has provided lay testimony of an in-service injury, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007). The Veteran asserted, via his representative, in July 2008, that his hypertension occurred during his time on active duty. However, as discussed above, such assertion of hypertension during service has been determined to be not credible. The August 2012 VA examiner's opinion, based in part on the absence of hypertension during service is, therefore, adequate. 

The August 2012 opinion is the most persuasive medical opinion that addresses the question of a nexus between current hypertension and service. Thus, the competent, probative (persuasive) evidence on the question of whether hypertension was incurred in or aggravated by service weighs against the claim for service connection.

The August 2012 VA examiner's opinion is also dispositive of the question of whether the Veteran's current hypertension was caused or aggravated by his service-connected ischemic heart disease, as the examiner's findings were based on a review of the claims file, a physical examination, and consideration of pertinent medical literature. As indicated above, the examiner explained the basis for his opinion, including consideration of similar cases in medical texts, and noted the fact that the Veteran's private physician had stated in March 2005 that hypertension might be "possibly" related to alcohol use in the past. The examiner's opinion regarding a relationship between hypertension and service-connected ischemic heart disease is highly probative. See Hayes, 5 Vet. App. at 69-70. See also Guerrieri, 4 Vet. App. at 470- 71.

Thus, the only competent, probative (persuasive) opinion on the question of whether the Veteran's current hypertension was caused or aggravated by service-connected ischemic heart disease weighs against the claim for service connection. The Veteran has not presented or identified any existing, contrary medical opinion that, in fact, supports the claim for service connection on a secondary basis. 

Additionally, there is no evidence that hypertension manifested itself to a compensable degree within one year of the Veteran's separation from military service. Rather, the first hypertensive blood pressure reading currently of record is dated January 1984, with a diagnosis of hypertension in March 1985. Thus, service connection is not warranted for hypertension on a presumptive basis. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Kidney Disorder

The Veteran asserts that he has a kidney disorder related to service and/or his service-connected ischemic heart disease. In his July 2008 VA Form 646, the Veteran's representative reported that the Veteran contended that his claimed disabilities occurred while on active duty and were chronic in nature and, so, should be service connected. 

Considering the pertinent evidence of record in light of the law, the Board finds that service connection for a kidney disorder is not warranted. 

Service treatment records are negative for complaints regarding or treatment for a kidney disorder. In his Report of Medical History at separation in July 1967, the Veteran denied frequent or painful urination, a kidney stone or blood in the urine, and sugar or albumin in the urine. On examination, clinical evaluation of the genitourinary system was normal and urinalysis was negative for albumin. 

Post-service VA and private treatment records reflect findings of and treatment for chronic renal insufficiency. 

In a September 2005 letter, the Veteran's private physician, Dr. S.J.B. wrote that the Veteran had gradual renal insufficiency in association with chronic use of non-steroidal anti-inflammatory drugs and such had affected the use of a variety of medications, including further non-steroidal anti-inflammatory drugs which, while helping his joint discomfort and musculoskeletal complaints, further compromised his renal function. As indicated above, in his August 2007 letter, a copy of which was submitted at the January 2010 hearing in support of the Veteran's claims, Dr. S.J.B. stated that the Veteran's claims should be seriously reconsidered in regard to his military service.  

The Veteran was afforded a VA examination to evaluate his claimed kidney disorder in August 2012. The examiner noted that the Veteran had been diagnosed with hypertension with microalbumin in the urine in 2010. The examiner responded to the questions posed in the Board's July 2012 remand. In response to the question, "Is the Veteran's current kidney disorder (chronic renal insufficiency) proximately due to or related to his military service?" the examiner responded, "No." He also responded negatively to the following questions: "Is the Veteran's current kidney disorder (chronic renal insufficiency) proximately due to or the result of his ischemic heart disease?" and, "Is the Veteran's current kidney disorder (chronic renal insufficiency) chronically aggravated or worsened by his ischemic heart disease, regardless of the date of onset of either disorder?" The examiner noted that, as pointed out in the July 2012 remand, service treatment records were negative for any complaint, treatment, or diagnosis of a kidney disorder or renal insufficiency; private treatment records dated in 2005 first documented renal insufficiency; VA treatment records dated from 2006 to 2012 documented "chronic" renal insufficiency; and, in September 2005 Dr. S.J.B. opined that gradual renal insufficiency was associated with the chronic use of non-steroidal anti-inflammatory drugs for joint discomfort and musculoskeletal complaints. It was also noted that the Veteran asserted that his current kidney disorder (chronic renal insufficiency) is related to his service-connected ischemic heart disease.

The examiner indicated that his opinion was based on careful examination of the provided records and the Veteran, with relation to considered condition(s) and similar cases remarked in Cecil's and Harrison's Textbooks of Medicine and other medical literature. 

Recent VA treatment records reflect diagnoses of chronic renal insufficiency. Thus, the first element of the service connection claim is satisfied. 

Service treatment records are negative for complaints regarding or treatment for a kidney disorder. While, in July 2008, the Veteran asserted via his representative that each of his claimed conditions, including chronic renal insufficiency, occurred during his time on active duty, such assertion is outweighed by the Veteran's July 1967 Report of Medical History at separation, in which he denied ever having frequent or painful urination, a kidney stone or blood in the urine, and sugar or albumin in the urine. Significantly, clinical evaluation of the genitourinary system was normal at that time and urinalysis was negative for albumin. See Curry, 7 Vet. App. at 68. 

The assertion that the Veteran experienced chronic renal insufficiency during service is not credible. Although the record reflects that the Veteran served in combat, the Veteran does not contend, nor does the evidence indicate, that chronic renal insufficiency was incurred in combat with the enemy. Therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a veteran who engaged in combat with the enemy is not for application.

To the extent that the Veteran's current chronic renal insufficiency may be deemed to be cardiovascular-renal disease, service connection based on chronicity or continuity of symptomatology is for consideration, as cardiovascular renal disease is a chronic disease listed in 38 C.F.R. § 3.309(a). While the Veteran has not specifically asserted a continuity of symptomatology of a kidney disorder since service, he did, via his representative in July 2008, report that chronic renal insufficiency occurred while in service and was chronic in nature. Nevertheless, the Board finds such assertions to be outweighed by the evidence of record, including the Veteran's own denial of kidney-related symptoms in July 1967 and the normal genitourinary examination at that time. These records are more probative than the July 2008 assertion, and weigh against a finding of chronicity or continuity of symptomatology of chronic renal insufficiency since service. Thus, service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted. 

Service connection may, however, be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). The relationship between the current kidney disorder and service, however, must be established by evidence of a nexus. See Walker, 2013 WL 628429, at *6. 

To the extent that the August 2007 letter from Dr. S.J.B. may be interpreted as suggesting a relationship between the Veteran's current kidney disorder (as one of the issues and conditions experienced by the Veteran) and service, as discussed above, this opinion is speculative and, therefore, insufficient to establish a nexus to service. See Bostain, 11 Vet. App. at 127-28.  

By contrast, the August 2012 VA examiner opined that the Veteran's kidney disorder was not related to his military service. This opinion was based on review of the claims file, examination of the Veteran, and consideration of pertinent medical literature. The examiner explained the basis for his opinion, including consideration of similar cases in medical texts, and noted the fact that service treatment records were negative for any complaint, treatment, or diagnosis of a kidney disorder or renal insufficiency and private treatment records dated in 2005 first documented renal insufficiency. The examiner's opinion is highly probative. See Hayes, 5 Vet. App. at 69-70. See also Guerrieri, 4 Vet. App. at 470-71. 

Although the Veteran asserted in July 2008 that his chronic renal insufficiency occurred during his time on active duty, as discussed above, such assertion of chronic renal insufficiency during service is not credible. Accordingly, the August 2012 VA examiner's reliance on the absence of any complaint, treatment, or diagnosis of a kidney disorder or renal insufficiency during service in rendering his opinion does not render that opinion inadequate. See Dalton, 21 Vet. App. at 39-40.  

The August 2012 opinion is the most persuasive medical opinion that addresses the question of a nexus between the Veteran's current kidney disorder and service. Thus, the competent, probative (persuasive) evidence on the question of whether the Veteran's current kidney disorder was incurred in or aggravated by service weighs against the claim for service connection.

The August 2012 VA examiner's opinion is also dispositive of the question of whether the Veteran's current kidney disorder was caused or aggravated by his service-connected ischemic heart disease, as the examiner's findings were based on a review of the claims file, a physical examination, and consideration of pertinent medical literature. As indicated above, the examiner explained the basis for his opinion, including consideration of similar cases in medical texts, and noted the fact that Dr. S.J.B. opined that gradual renal insufficiency was associated with the chronic use of non-steroidal anti-inflammatory drugs for joint discomfort and musculoskeletal complaints. The examiner's opinion regarding a relationship between the Veteran's kidney disorder and service-connected ischemic heart disease is highly probative. See Hayes, 5 Vet. App. at 69-70. See also Guerrieri, 4 Vet. App. at 470- 71.

Thus, the only competent, probative (persuasive) opinion on the question of whether the Veteran's current kidney disorder was caused or aggravated by service-connected ischemic heart disease weighs against the claim for service connection. The Veteran has not presented or identified any existing, contrary medical opinion that, in fact, supports the claim for service connection on a secondary basis. 

Additionally, there is no evidence that the Veteran's current kidney disorder, chronic renal insufficiency, manifested itself to a compensable degree within one year of his separation from military service. Rather, renal insufficiency was first documented during private treatment in June 2005. Thus, service connection is not warranted for a kidney disorder on a presumptive basis. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

GERD

The Veteran asserts that he has GERD related to service and/or his service-connected ischemic heart disease or PTSD and bipolar disorder. In his July 2008 VA Form 646, the Veteran's representative reported that the Veteran contended that his claimed disabilities occurred while on active duty and were chronic in nature and, so, should be service connected. 

Considering the pertinent evidence of record in light of the law, the Board finds that service connection for GERD is not warranted. 

Service treatment records reflect that, in November 1966, the Veteran presented with complaints of nausea and crampy abdominal pain. Physical examination was negative and he was diagnosed with gastritis, rule out malaria. In his Report of Medical History at separation in July 1967, the Veteran denied ever having frequent indigestion and stomach, liver, or intestinal trouble. On examination, clinical evaluation of the mouth and throat as well as the abdomen and viscera was normal. 

Post-service VA and private treatment records reflect findings of and treatment for GERD. In his September 2005 letter, Dr. S.J.B. noted that the Veteran was taking medication for reflux esophagitis and gastritis. In August 2007, Dr. S.J.B. stated that, "It is uncertain to me if/whether gout arthropathy and gastroesophageal reflux can be easily assumed to be stress and or medication related consequences of his other conditions but since several of his metabolic disorders (thyroid, etc.) can be attributed to medication given for possible/probably service-related impairments/conditions, it can be argued that many issues, conditions and multiple co-morbidities that [the Veteran] has experienced, accumulated and has received treatment for privately by myself and other specialists separate from the VA system are indeed truly service related." Dr. S.J.B. stated that the relationship between the Veteran's claimed conditions and service should be reconsidered. 

The Veteran was afforded a VA examination in August 2012. The examiner noted that the Veteran had been diagnosed with GERD in 2000. After examining the Veteran, the examiner responded to the questions posed by the Board in the July 2012 remand. In response to the question, "Is the Veteran's current GERD related to his military service?" the examiner responded, "No." He similarly responded negatively to the following questions, "Is the Veteran's current GERD proximately due to or the result of his ischemic heart disease or PTSD/bipolar disorder?" and, "Is the Veteran's current GERD chronically aggravated or worsened by his ischemic heart disease or PTSD/bipolar disorder, regardless of the date of onset of either disorder?" The examiner noted that, as pointed out in the July 2012 remand, service treatment records were negative for any complaint, treatment, or diagnosis of GERD or a stomach disorder, with the exception of one instance of treatment for gastritis in November 1966; a private treatment record dated in October 2002 first documented reflux disease, hiatal hernia, and gastric polyps; and VA treatment records dated from 2006 to 2012 documented current GERD. It was noted that, in August 2007, Dr. S.J.B., MD., the Veteran's primary care physician, vaguely opined it is "uncertain" whether GERD is related to stress or medication from the Veteran's ischemic heart disease or other disorders. It was also noted that the Veteran asserted that his current GERD is related to his service-connected ischemic heart disease. 



The examiner indicated that his opinion was based on careful examination of the provided records and the Veteran, with relation to considered condition(s) and similar cases remarked in Cecil's and Harrison's Textbooks of Medicine and other medical literature. 

Recent VA treatment records reflect diagnoses of GERD. Thus, the first element of the service connection claim is satisfied. 

Service treatment records are negative for complaints regarding or treatment for GERD, although they do document one instance of treatment for gastritis in November 1966. 

Despite the July 2008 assertion that the Veteran's GERD occurred during service and was chronic, service connection for GERD based on chronicity or continuity of symptomatology is not for consideration, as it is not a chronic disease listed in 38 C.F.R. § 3.309(a). See Walker, 2013 WL 628429, at *8. Service connection on a direct basis, then, must be established by evidence of a nexus. 

While the August 2007 letter from Dr. S.J.B. suggests the possibility of a relationship between the Veteran's current GERD and service, in that the physician indicated that such condition ought to be seriously reconsidered in regard to his military service, such opinion is speculative and insufficient to establish a nexus to service. See Bostain, 11 Vet. App. at 127-28.

By contrast, the August 2012 VA examiner opined that the Veteran's GERD was not related to his military service. This opinion was based on review of the claims file, examination of the Veteran, and consideration of pertinent medical literature. The examiner explained the basis for his opinion, including consideration of similar cases in medical texts and noted the fact that that service treatment records were negative for any complaint, treatment, or diagnosis of GERD or a stomach disorder, with the exception of one instance of treatment for gastritis in November 1966. The examiner's opinion is therefore highly probative. See Hayes, 5 Vet. App. at 69-70. See also Guerrieri, 4 Vet. App. at 470- 71.

The August 2012 opinion is the most persuasive medical opinion that addresses the question of a nexus between current GERD and service. Thus, the competent, probative (persuasive) evidence on the question of whether GERD was incurred in or aggravated by service weighs against the claim for service connection.

Regarding the assertion that the Veteran's GERD is caused or aggravated by a service-connected disability, to include ischemic heart disease and/or PTSD/bipolar disorder, Dr. S.J.B.'s August 2007 opinion that it was "uncertain" whether GERD was related to stress or medication is also speculative. See Bostain, supra. 

By contrast, the August 2012 VA examiner opined that the Veteran's GERD was not proximately due to or the result of his ischemic heart disease or PTSD/bipolar disorder, nor was it chronically aggravated or worsened by his ischemic heart disease or PTSD/bipolar disorder. This opinion was based on review of the claims file, examination of the Veteran, and consideration of pertinent medical literature. The examiner specifically considered the August 2007 opinion of Dr. S.J.B. 

The August 2012 opinion is the most persuasive medical opinion that addresses the question of a relationship between current GERD and service-connected ischemic heart disease and/or PTSD/bipolar disorder. Thus, the competent, probative (persuasive) evidence on the question of whether GERD was caused or aggravated by either of these service-connected disabilities weighs against the claim for service connection.

All Claims

In addition to the medical evidence, the Board has considered the Veteran's contention that he has current hypertension, a kidney disorder, and GERD related to service and/or service-connected disability. Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer. See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (discussing this axiom in a claim for rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Veteran does not have or claim to have any specialized knowledge in the field of medicine. The Board therefore finds that the etiology of his hypertension, kidney disorder, and GERD is beyond his competence. Moreover, the question of etiology of these conditions is complex in nature. 

Therefore, to the extent he has asserted that he has hypertension, a kidney disorder, and GERD related to service and/or service-connected disability, the Board finds such assertions to be of little probative value, especially in relation to the August 2012 VA examiner's opinions, as the Veteran is not competent to opine on these complex medical questions. His contentions regarding etiology of his current hypertension, kidney disorder, and GERD are outweighed by the medical evidence of record, specifically the opinions of the August 2012 VA examiner.

The preponderance of the evidence is against the claims and the appeal will be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for hypertension, to include as secondary to service-connected ischemic heart disease, is denied. 

Service connection for a kidney disorder, to include as secondary to service-connected ischemic heart disease, is denied. 

Service connection for GERD, to include as secondary to service-connected ischemic heart disease and PTSD with bipolar disorder, is denied.  

REMAND

Further action on the claim remaining on appeal is warranted. 

The January 2008 rating decision considered, and denied, only the issue of entitlement to service connection for gout. The RO has not considered entitlement to service connection for arthritis of the hands and feet, despite such being demonstrated by the evidence of record, including the August 2012 VA examination. As discussed in the introduction, the Board has expanded the claim for service connection for gout to include entitlement to service connection for arthritis. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). It would be potentially prejudicial to the Veteran for the Board to consider an issue not previously considered by the RO. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). On remand, the AMC/RO should consider the expanded claim. 

Service treatment records are negative for complaints regarding or treatment for gout and/or arthritis. In his Report of Medical History at separation in July 1967, the Veteran denied ever having swollen or painful joints, arthritis or rheumatism, and a bone, joint, or other deformity. On examination, clinical evaluation of the upper extremities, feet, and lower extremities was normal. 

Post-service VA and private treatment records reflect findings of and treatment for gout. In his September 2005 letter, Dr. S.J.B. noted that the Veteran had acquired gout. In October 2006 the Veteran presented to the VA Medical Center (VAMC) with complaints of pain from his knuckle to his hand and wrist. His right hand was swollen and warm to the touch with mild erythema primarily over the second and third metacarpophalangeal joints. Swelling extended to the wrist. The assessment was right hand pain, probable gout. The physician noted that uric acid level was within normal limits, but, clinically, the Veteran's presentation looked like gout, so, it would be treated as such. X-ray study of the right hand revealed degenerative narrowing and spurring to a mild degree at the distal interphalangeal joints with arthritic change at the second metacarpophalangeal joint. The Veteran returned in November 2006 with complaints of right wrist pain, swelling, and erythema for two weeks, which he attributed to a gouty flare; however, he reported that he also may have injured himself. The Veteran was instructed to continue Allopurinol and not take Colchicine. During treatment a week later, he described continued right hand swelling and pain and reported that he had fallen twice since his October 2006 X-ray. The Veteran stated that he had been taking Colchicine because he thought his pain was gout; however, he was directed to stop taking this because there was no gout and he was experiencing diarrhea. X-ray study of the right hand revealed a degenerative arthritic change involving the distal interphalangeal joint of the second through fifth fingers and second metacarpophalangeal joint, unchanged from the October 2006 X-ray study. 

A July 2008 VA treatment record notes that the Veteran had gout and was on Allopurinol. The physician noted that he had flares of gout in the left wrist, with current possible flares in the right wrist; although the pain was described in a more linear fashion down the forearm and the wrist joint was not swollen, erythematous, or warm. The physician opined that this might be osteoarthritis.  

The Veteran was afforded a VA examination to evaluate his claimed gout in August 2012. The examiner indicated that the Veteran had been diagnosed with gout in 2000 and his condition required continuous medication, specifically, Allopurinol. He indicated that this condition prevented exercise and sports, and had a moderate impact on chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, grooming, and driving. The examiner included X-ray studies of the bilateral feet, which revealed mild osteoarthritis of the tibiotalar joint of the right foot and mild osteoarthritis of the tibiotalar joint of the left foot and first metatarsophalangeal joint. The radiologist's impression was no obvious evidence of gout. X-ray studies of the bilateral hands revealed degenerative changes in the radiocarpal joint and intercarpal joints. The radiologist's impression was inflammatory-type arthritis with likely superimposed osteoarthritis. 

The VA examiner responded to the questions posed by the Board in its July 2012 remand. In response to the question, "Upon clinical examination, does the Veteran have current gout?" the examiner stated, "No." Confusingly, despite opining that the Veteran did not have current gout, he went on to respond to the other questions posed by the Board. In response to the question, "If current gout is diagnosed, is gout related to the Veteran's military service?" the examiner stated, "No." He again responded simply, "No." to the following questions: "If current gout is diagnosed, is gout proximately due to or the result of the Veteran's ischemic heart disease?" and "If current gout is diagnosed, is gout chronically aggravated or worsened by the Veteran's ischemic heart disease, regardless of the date of onset of either disorder?" The examiner noted, as was pointed out by the Board in July 2012, that service treatment records are negative for any complaint, treatment, or diagnosis of gout; post-service VA treatment records dated from 2006 to 2012 document current gout; a July 2008 VA treatment record notes gout in the wrists; the Veteran takes the prescription Colchicine to treat his recurrent gout; in September 2005 and August 2007, Dr. S.J.B., MD., the Veteran's primary care physician, vaguely opined it is "uncertain" whether gout is related to stress or medication from the Veteran's ischemic heart disease or other disorders; and the Veteran contended that his current gout is related to his service-connected ischemic heart disease. 

The examiner noted that his opinion was given after careful examination of the provided records and the Veteran, with relation to considered condition(s) and similar cases remarked in Cecil's and Harrison's Textbooks of Medicine and other medical literature. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the August 2012 opinion is confusing, in that the examiner opined that the Veteran did not have current gout while, in the same report, he indicated that the Veteran was on continuous medication for gout and described how this condition affected his activities of daily living. The examiner also did not reconcile his conclusion with the multiple findings of gout documented in the post-service treatment records. Additionally, X-ray studies of the hands and feet revealed arthritis; however, the examiner did not address the etiology of arthritis in the hands and/or feet. In light of the evidence of record, and the expansion of the claim, such etiology is relevant to the claim remaining on appeal. 

The claims file should be returned to the August 2012 VA examiner, if available, to obtain a supplemental opinion which reconciles his opinion with diagnoses of gout of record, addresses the etiology of documented arthritis in the hands and feet, and is supported by a clearly-stated rationale. In providing the opinion, the examiner should also consider and address whether the Veteran has "gouty arthritis", that is, arthritis due to gout. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 140.

Additional VCAA notice is also warranted. While the July 2007 and July 2012 VCAA letters advised the Veteran of the information and evidence necessary to substantiate his claim for service connection for gout, in light of the of the recharacterization of this claim, he should be furnished VCAA notice regarding the expanded claim.

Finally, the most recent VA treatment records currently available for the Board's review are dated in July 2012. As it appears that the Veteran receives ongoing VA treatment, any more recent VA treatment records should be associated with the claims file and/or e-folder on remand. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for gout and/or arthritis in the hands and/or feet, to include as secondary to service-connected ischemic heart disease. 

2. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for gout and/or arthritis in the hands and/or feet. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder. 

A specific request should be made for treatment records from the Nashville VAMC, dated since July 2012.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3. After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the physician that conducted the August 2012 VA examination, if available, for a supplemental medical opinion. The claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

(a) The examiner must provide an opinion as to whether the Veteran has had gout, arthritis in the hands and/or feet, and/or gouty arthritis at any time since June 2007 (when he filed his claim for service connection). If the examiner determines that the Veteran has not had gout during this time, he must explain the basis for his opinion and reconcile his opinion with the numerous diagnoses of gout of record. 

(b) The examiner must provide an opinion as to whether any gout, arthritis in the hands and/or feet, and/or gouty arthritis which has been present at any time since June 2007 began during active service or is related to any incident of service. 

(c) The examiner must provide an opinion as to whether any gout, arthritis in the hands and/or feet, and/or gouty arthritis which has been present at any time since June 2007 is proximately due to or the result of the Veteran's ischemic heart disease.

(d) The examiner must provide an opinion as to whether any gout, arthritis in the hands and/or feet, and/or gouty arthritis which has been present at any time since June 2007 is chronically aggravated or worsened by the Veteran's ischemic heart disease, regardless of the date of onset of either disorder. If and only if the examiner believes that there is chronic aggravation or worsening of any current gout by ischemic heart disease, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation. If the degree of increased disability cannot be quantified, the examiner should so indicate.

(e) The examiner must provide an opinion as to whether any arthritis in the hands and/or feet, to include gouty arthritis, began within one year of discharge from active service. 

(f) In rendering this opinion, the examiner's attention is drawn to the following specific items of evidence: 

a. Service treatment records are negative for any complaint, treatment, or diagnosis of gout.

b. Post-service, VA treatment records dated from 2006 to 2012 document current gout. October and November 2006 VA treatment records note treatment for right hand and wrist pain and X-ray studies revealed degenerative and arthritic changes. A July 2008 VA treatment record notes gout in the wrists, although the physician opined that this might be osteoarthritis. The Veteran takes the prescription medication to treat his recurrent gout. In September 2005 and August 2007, Dr. S.J.B., the Veteran's primary care physician, vaguely opined it is "uncertain" whether gout is related to stress or medication from the Veteran's ischemic heart disease or other disorders. 

c. The Veteran contends that his current gout is related to his service-connected ischemic heart disease. See January 2010 hearing testimony at pages 8-11. 

(g) The examiner must provide a complete explanation for his opinion(s), based on his clinical experience, medical expertise, and established medical principles.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion. In conjunction with the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If the benefit sought remains denied the Veteran and his representative should be provided an SSOC which includes citation to and discussion of all pertinent laws and regulations, including 38 C.F.R. § 3.310. An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


